       Case 2:18-cv-09279 Document 3 Filed 10/30/18 Page 1 of 1 Page ID #:10




 Memorandum


 Subject:                                             Date:

 United States v. 52 Cartons of Men’s Briefs;         October 30, 2018
 2:18-CV-09279

 To:                                                  From:

 KIRY K. GRAY                                         KATHARINE SCHONBACHLER
 Clerk, United States District Court                  Assistant United States Attorney
 Central District of California                       Criminal Division

For purposes of determining whether the above-referenced matter, being filed on October 30,
2018:

(a)         should be assigned to the Honorable André Birotte Jr., it

            ☐ is

            ☒ is not

            a matter that was pending in the United States Attorney’s Office (USAO) on or before
            August 8, 2014, the date the Honorable André Birotte Jr. resigned from his position as the
            United States Attorney for the Central District of California.

(b)         should be assigned to the Honorable Michael W. Fitzgerald, it

            ☐ is

            ☒ is not

            (1) a matter that was pending in the Terrorism and Export Crimes Section in the USAO’s
            National Security Division on or before August 3, 2015; (2) a matter pending in the
            USAO’s National Security Section in the USAO’s Criminal Division on or before August
            3, 2015, or a matter in which the National Security Section was previously involved; (3) a
            matter pending in the USAO’s National Security Division on or after September 14,
            2016; or (4) a matter in which Assistant United States Attorney Patrick R. Fitzgerald is or
            has been personally involved or on which he has personally consulted while employed in
            the USAO.

                                                        /s/ Katharine Schonbachler
                                                      KATHARINE SCHONBACHLER
                                                      Assistant United States Attorney
